UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MISSOURI

EASTERN DIVISION

UNITED STATES OF AMERICA, )
)
Plaintiff, )

) No. 4:20-CR-532-MTS
v. )
)
NICHOLAS SCHMITZ, )
)
Defendant. )
)

GUILTY-PLEA AGREEMENT

Come now the parties and hereby agree, as follows:

1. PARTIES:

The parties are the defendant Nicholas Schmitz, represented by defense counsel William
T. Marsh, and the United States of America (hereinafter “United States” or “Government”),
represented by the Office of the United States Attorney for the Eastern District of Missouri. This
agreement does not, and is not intended to, bind any governmental office or agency other than the
United States Attorney for the Eastern District of Missouri. The Court is neither a party to nor
bound by this agreement.

2. GUILTY PLEA:

A. The Plea: Pursuant to Rule 11(c)(1)(A) of the Federal Rules of Criminal
Procedure, in exchange for Defendant’s voluntary plea of guilty to Counts 1, 2, and 3 of the
Indictment, the United States agrees that it will not argue at sentencing for application of the four-
point enhancement for use of a firearm in connection with another felony offense, contained in

§ 2K2.1(b)(6)(B) of the United States Sentencing Commission Guidelines, and that no further

Page 1 of 14

 
federal prosecution will be brought in this District relative to Defendant’s violations of federal
law, known to the United States at this time, arising out of the events set forth in the Indictment.

B. The Sentence: The parties agree that the recommendations contained herein

 

fairly and accurately set forth some guidelines that may be applicable to this case. The parties
further agree that neither party shall request a sentence above or below the U.S. Sentencing
Guidelines range (combination of Total Offense Level and Criminal History Category) ultimately
determined by the Court pursuant to any chapter of the Guidelines, Title 18, United States Code,
Section 3553, or any other provision or rule of law not addressed herein.

3. ELEMENTS:

A. Count 1: As to Count 1, Defendant admits to knowingly violating Title 18,
United States Code, Section 922(g)(1), and admits there is a factual basis for the plea and further
fully understands that the elements of the crime are as follows:

()) Defendant had been convicted of a crime punishable by imprisonment for a
term exceeding one year;

(ii) | Defendant, thereafter, knowingly possessed a firearm;

(iii) At the time Defendant knowingly possessed a firearm, he knew he had been
convicted of a crime punishable by imprisonment for more than one year;
and

(iv) The firearm was transported across a state line at some point during or

before Defendant’s possession of it.

Page 2 of 14

 
B. Count 2: As to Count 2, Defendant admits to knowingly violating Title 18,
United States Code, Section 922(g)(1), and admits there is a factual basis for the plea and further
fully understands that the elements of the crime are as follows:

(i) Defendant had been convicted of a crime punishable by imprisonment for a
term exceeding one year;

(ii) | Defendant, thereafter, knowingly possessed a firearm;

(iii) | At the time Defendant knowingly possessed a firearm, he knew he had been
convicted of a crime punishable by imprisonment for more than one year;
and

(iv) The firearm was transported across a state line at some point during or
before Defendant’s possession of it.

Cc. Count 3: As to Count 3, Defendant admits to knowingly violating Title 18,
United States Code, Section 922(g)(1), and admits there is a factual basis for the plea and further
fully understands that the elements of the crime are as follows:

(i) Defendant had been convicted of a crime punishable by imprisonment for a
term exceeding one year;

(ii) Defendant, thereafter, knowingly possessed a firearm;

(iii) | At the time Defendant knowingly possessed a firearm, he knew he had been
convicted of a crime punishable by imprisonment for more than one year;
and

(iv) The firearm was transported across a state line at some point during or

before Defendant’s possession of it.

Page 3 of 14

 
4, FACTS:

The parties agree that the facts in this case are as follows and that the United States would
prove these facts beyond a reasonable doubt if the case were to go to trial. These facts may be
considered as relevant conduct pursuant to Section 1B1.3:

On February 15, 2020, a Jefferson County Sheriffs Office (JCSO) deputy on patrol in
Imperial, Missouri, which is within the Eastern District of Missouri, spotted the Defendant, whom
he knew hada felony warrant out for his arrest, standing next to a white car. Spotting the deputy,
the Defendant got into the front passenger seat of the vehicle. In the driver’s seat was a known
associate of the Defendant’s, who, as other officers arrived, fled the vehicle and ran into a nearby
house. The deputy ordered the Defendant to exit the vehicle, which he did, and the deputy
handcuffed the Defendant. In plain view on the rear passenger side floorboard of the vehicle,
near where the Defendant had been sitting, the deputy spotted a handgun later identified as a
Phoenix Arms .22Ir caliber semiautomatic pistol. A JCSO detective later Mirandized and then
interviewed the Defendant about the incident, and the Defendant admitted to the detective that he
had possessed the handgun.

This handgun was determined by an expert firearms examiner to have been manufactured
outside the State of Missouri, and, therefore, it had been transported across state lines and in
interstate commerce prior to or during Defendant’s possession. This handgun can expel a projectile
by the action of an explosive and is, therefore, a “firearm” as defined under federal Jaw.

On May 6, 2020, JCSO deputies responded to an address in Barnhart, Missouri, which is

within the Eastern District of Missouri, based on a report of a suspicious vehicle being present.

Page 4 of 14

 
On their arrival, the deputies observed four vehicles and six individuals. One subject fled the
scene, while five remained, including the Defendant and an associate of his, both of whom the
deputies knew had been involved in vehicle thefts before. The deputies temporarily detained all
of the individuals at the scene including the Defendant, handcuffing them and conducting pat
downs for officer safety. Defendant had in his possession a man-purse. When one of the
deputies asked him what was inside, Defendant acknowledged, “I’m not going to lie; it’s a gun.”
The deputies seized the man-purse, and found a handgun inside, later identified as a 9mm Smith
& Wesson M&P semiautomatic pistol. A computer search revealed that this handgun had
previously been stolen in Chesterfield, Missouri.

This handgun was determined by an expert firearms examiner to have been manufactured
outside the State of Missouri, and, therefore, it had been transported across state lines and in
interstate commerce prior to or during Defendant’s possession. This handgun can expel a projectile
by the action of an explosive and is, therefore, a “firearm” as defined under federal law.

On May 11, 2020, JCSO detectives investigating potential vehicle thefts arrived at an
address in Imperial, Missouri, which is within the Eastern District of Missouri. On their arrival
there, an associate of the Defendant’s fled the scene on foot, and was pursued by a number of
detectives, on suspicion that a motorcycle he had been observed driving was stolen. Defendant
was sitting in the front passenger seat of a tan Saturn Jon car, and a third individual was observed
walking away from the front driver door of the same car. A detective asked Defendant to exit
the vehicle and patted Defendant down for officer safety, locating an empty Ruger handgun holster

in Defendant’s front right pocket. The detective asked Defendant where the matching handgun

Page 5 of 14

 
was, and Defendant indicated that it was underneath the front passenger seat he had previously
been observed sitting in.

After obtaining a consent to search the vehicle from its authorized driver, the detective did
in fact find a Ruger LCP .380 caliber semiautomatic pistol underneath the front passenger seat, in
a location that was readily accessible to the Defendant when he had been sitting in that same seat.
Additionally, in a bag belonging to the Defendant, the detective found a gun box and owner manual
matching the Ruger pistol, and a box of .380 caliber ammunition. Although Defendant claimed
that the pistol belonged to his associate who was seen exiting the driver’s seat of the car, Defendant
nevertheless had both the power and intention to exercise control over the pistol.

This handgun was determined by an expert firearms examiner to have been manufactured
outside the State of Missouri, and, therefore, it had been transported across state lines and in
interstate commerce prior to or during Defendant’s possession. This handgun can expel a projectile
by the action of an explosive and is, therefore, a “firearm” as defined under federal law.

Prior to February 15, 2020, Defendant was convicted of at least one felony crime
punishable by imprisonment for a term exceeding one year. At the time Defendant possessed
each of the aforementioned firearms, he knew he had previously been convicted of a crime
punishable by a term of imprisonment exceeding one year.

5. STATUTORY PENALTIES:

A. Statutory Penalties: Defendant fully understands that the maximum possible

penalties provided by law for each of the crimes to which Defendant is pleading guilty are

imprisonment of not more than ten years, a fine of not more than $250,000, or both such

Page 6 of 14

 
imprisonment and fine. The Court also may impose a period of supervised release of not more
than three years.

In certain situations under Title 18, United States Code, Section 924(e) (Armed Career
Criminal), Defendant may be subject to a mandatory minimum sentence of imprisonment of fifteen
(15) years and a maximum of life, a fine of not more than $250,000, or both such imprisonment
and fine, and a term of supervised release of not more than five years. Defendant is pleading
guilty with full knowledge of these possibilities, has discussed these possibilities with counsel and
will not be able to withdraw the guilty plea ifthe Court determines the foregoing statute applies to
Defendant’s sentence.

6. U.S. SENTENCING GUIDELINES: 2018 MANUAL

Defendant understands that these offenses are affected by the U.S. Sentencing Guidelines
and the actual sentencing range is determined by both the Total Offense Level and the Criminal
History Category. The parties agree that the following are the U.S. Sentencing Guidelines Total
Offense Level provisions that apply:

A. Offense Conduct:

(i) Chapter 2 Offense Conduct;

(a) Base Offense Level: The parties agree that the Base Offense Level
is found in Section 2K2.1(a) and depends on, among other things, the nature of Defendant’s
criminal history and the characteristics of the firearms. The Base Offense Level may also be
determined under Section 4B 1.4 if Defendant is determined to be an Armed Career Criminal.

(b) Specific Offense Characteristics; The parties agree that the

following Specific Offense Characteristics apply:

Page 7 of 14

 
e Two level increase pursuant to 2K2,1(b)(1) because Defendant possessed 3
firearms;
e Two level increase pursuant to 2K2.1(b)(4) because Defendant possessed a
stolen firearm;
(ii) Chapter 3 and 4 Adjustments:

(a) Acceptance of Responsibility: The parties recommend that two
levels should be deducted pursuant to Sentencing Guidelines Section 3E1 .1(a) because Defendant
has clearly demonstrated acceptance of responsibility. If the deduction pursuant to Sentencing

_ Guidelines Section 3E1.1(a) is applied, and if Defendant is otherwise eligible, then the United
States moves to deduct one additional level pursuant to Sentencing Guidelines Section
3E1.1(b)(2), because Defendant timely notified authorities of the intention to enter a plea of guilty,
thereby permitting the United States to avoid preparing for trial and permitting the Court to allocate
its resources efficiently.

The parties agree that if Defendant does not abide by all of the agreements made within
this document, Defendant’s failure to comply is grounds for the loss of acceptance of responsibility
pursuant to Sentencing Guidelines Section 3E1.1, The parties further agree that Defendant’s
eligibility for a reduction pursuant to Sentencing Guidelines Section 3E1.1 is based upon the
information known at the present time and that any actions of Defendant which occur or which
become known to the United States subsequent to this agreement and are inconsistent with
Defendant’s acceptance of responsibility including, but not limited to criminal conduct, are

grounds for the loss of acceptance of responsibility pursuant to Sentencing Guidelines Section

Page 8 of 14

 
3E1.1. In any event, the parties agree that all of the remaining provisions of this agreement
remain valid and in full force and effect.

Cc, Criminal History; The determination of Defendant’s Criminal History Category
shall be left to the Court. Either party may challenge, before and at sentencing, the finding of the
Presentence Report as to Defendant’s criminal history and the applicable category. Defendant’s
criminal history is known to Defendant and is substantially available in the Pretrial Services
Report.

D. Effect of Parties’ U.S. Sentencing Guidelines Analysis: The parties agree that the
Court is not bound by the Guidelines analysis agreed to herein. The parties may not have foreseen
all applicable Guidelines. The Court may, in its discretion, apply or not apply any Guideline
despite the agreement herein and the parties shall not be permitted to withdraw from the plea
agreement.

7. WAIVER OF APPEAL AND POST-CONVICTION RIGHTS:

A. Appeal: Defendant has been fully apprised by defense counsel of Defendant’s
rights concerning appeal and fully understands the right to appeal the sentence under Title 18,
United States Code, Section 3742.

i. Non-Sentencing Issues: The parties waive all rights to appeal all non-
jurisdictional, non-sentencing issues, including, but not limited to, any issues relating to pretrial
motions, discovery and the guilty plea.

ii. Sentencing Issues: In the event the Court accepts the plea and, after
determining a Sentencing Guidelines range, sentences Defendant within or below that range, then,

as part of this agreement, Defendant hereby waives all rights to appeal all sentencing issues other

Page 9 of 14

 
than Criminal History. Similarly, the United States hereby waives all rights to appeal all
sentencing issues other than Criminal History, provided the Court accepts the plea and sentences
Defendant within or above the determined Sentencing Guidelines range.

B. Habeas Corpus: Defendant agrees to waive all rights to contest the conviction
or sentence in any post-conviction proceeding, including one pursuant to Title 28, United States
Code, Section 2255, except for claims of prosecutorial misconduct or ineffective assistance of
counsel.

Cc. Right to Records: Defendant waives all rights, whether asserted directly or by a
representative, to request from any department or agency of the United States any records
pertaining to the investigation or prosecution of this case, including any records that may be sought
under the Freedom of Information Act, Title 5, United States Code, Section 522, or the Privacy
Act, Title 5, United States Code, Section 552(a).

8. OTHER:

A. Disclosures Required by the United States Probation Office: Defendant
agrees to truthfully complete and sign forms as required by the United States Probation Office
prior to sentencing and consents to the release of these forms and any supporting documentation
by the United States Probation Office to the United States.

B. Civil or Administrative Actions not Barred; Effect on Other Governmental
Agencies: Nothing coritained herein limits the rights and authority of the United States to take
any civil, tax, immigration/deportation or administrative action against Defendant.

Cc. Supervised Release: Pursuant to any supervised release term, the Court will

impose standard conditions upon Defendant and may impose special conditions related to the

Page 10 of 14

 
crime Defendant committed. These conditions will be restrictions on Defendant to which
Defendant will be required to adhere. Violation of the conditions of supervised release resulting
in revocation may require Defendant to serve a term of imprisonment equal to the length of the
term of supervised release, but not greater than the term set forth in Title 18, United States Code,
Section 3583(e)(3), without credit for the time served after release. Defendant understands that
parole has been abolished.

D. Mandatory Special Assessment: This offense is subject to the provisions of the
Criminal Fines Improvement Act of 1987 and the Court is required to impose a mandatory special
assessment of $100 per count for a total of $300, which Defendant agrees to pay at the time of
sentencing, Money paid by Defendant toward any restitution or fine imposed by the Court shall
be first used to pay any unpaid mandatory special assessment.

E. Possibility of Detention; Defendant may be subject to immediate detention
pursuant to the provisions of Title 18, United States Code, Section 3143.

F. Fines and Costs of Incarceration and Supervision; The Court may impose a
fine, costs of incarceration, and costs of supervision. Defendant agrees that any fine imposed by
the Court will be due and payable immediately.

G. Forfeiture: Defendant agrees to forfeit all of Defendant’s interest in all items
seized by law-enforcement officials during the course of their investigation. Defendant admits
that all United States currency, weapons, property, and assets seized by law enforcement officials
during their investigation constitute the proceeds of Defendant's illegal activity, were commingled
with illegal proceeds, or were used to facilitate the illegal activity. Defendant agrees to execute

any documents and take all steps needed to transfer title or ownership of said items to the United

Page 11 of 14

 
States and to rebut the claims of nominees and/or alleged third party owners. Defendant further
agrees that said items may be disposed of by law enforcement officials in any manner.
9. ACKNOWLEDGMENT AND WAIVER OF DEFENDANT’S RIGHTS:

In pleading guilty, Defendant acknowledges, fully understands and hereby waives his
rights, including but not limited to: the right to plead not guilty to the charges; the right to be tried
by a jury in a public and speedy trial; the right to file pretrial motions, including motions to
suppress or exclude evidence; the right at such trial to a presumption of innocence; the right to
require the United States to prove the elements of the offenses charged against Defendant beyond
a reasonable doubt; the right not to testify; the right not to present any evidence; the right to be
protected from compelled self-incrimination; the right at trial to confront and cross-examine
adverse witnesses; the right to testify and present evidence and the right to compel the attendance
of witnesses. Defendant further understands that by this guilty plea, Defendant expressly waives
all the rights set forth in this paragraph.

Defendant fully understands that Defendant has the right to be represented by counsel, and
if necessary, to have the Court appoint counsel at trial and at every other stage of the proceeding.
Defendant’s counsel has explained these rights and the consequences of the waiver of these rights.
Defendant fully understands that, as a result of the guilty plea, no trial will, in fact, occur and that
the only action remaining to be taken in this case is the imposition of the sentence. |

Defendant is fully satisfied with the representation received from defense counsel.
Defendant has reviewed the United States’ evidence and discussed the United States’ case and all

possible defenses and defense witnesses with defense counsel. Defense counsel has completely

Page 12 of 14

 
and satisfactorily explored all areas which Defendant has requested relative to the United States’
case and any defenses.
10. VOLUNTARY NATURE OF THE GUILTY PLEA AND PLEA AGREEMENT:

This document constitutes the entire agreement between Defendant and the United States,
and no other promises or inducements have been made, directly or indirectly, by any agent of the
United States, including any Department of Justice attorney, concerning any plea to be entered in
this case. In addition, Defendant states that no person has, directly or indirectly, threatened or
coerced Defendant to do or refrain from doing anything in connection with any aspect of this case,
including entering a plea of guilty.

Defendant acknowledges having voluntarily entered into both the plea agreement and the
guilty plea. Defendant further acknowledges that this guilty plea is made of Defendant’s own
free will and that Defendant ts, in fact, guilty.

11. CONSEQUENCES OF POST-PLEA MISCONDUCT:

After pleading guilty and before sentencing, if Defendant commits any crime, other than
minor traffic offenses, violates any conditions of release that results in revocation, violates any
term of this guilty-plea agreement, intentionally provides misleading, incomplete or untruthful
information to the U.S. Probation Office or fails to appear for sentencing, the United States, at its
option, may be released from its obligations under this agreement. The United States may also,
in its discretion, proceed with this agreement and may advocate for any sentencing position
supported by the facts, including but not limited to obstruction of justice and denial of acceptance

of responsibility.

Page 13 of 14

 
Case: 4:20-cr-00532-MTS Doc. #: 28 Filed: 05/21/21 Page: 14 of 14 PagelD #: 61

12. NO RIGHT TO WITHDRAW GUILTY PLEA:

Pursuant to Rule I1(c) and (d), Federal Rules of Criminal Procedure, Defendant

understands that there will be no right to withdraw the plea entered under this agreement, except

where the Court rejects those portions of the plea agreement which deal with charges the United

States agrees to dismiss or not to bring.

Lily Mf

 

William Scharf
Assistant United States es aly

th <

Nicholas 2
Defendant

DQ

William T. Marsh
Attorney for Defendant

  

Page 14 of 14

 
